DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claims 1, 13, and 20 recite the term “bis(fluorosulfonyl)imide (LiN(FSO2)2) (LIFSI),” rendering the claims indefinite. For the purposes of examination and based on the format of the other terms in the Markush group, i.e. “lithium perchlorate (LiClO4),” the term will be interpreted to recite “lithium bis(fluorosulfonyl)imide (LiN(FSO2)2).”
Claims 4, 13, and 20 recite the term “carbonate (DMC),” rendering the claims indefinite. For the purposes of examination and based on the format of the other terms in the Markush group, i.e. “diethyl carbonate (DEC),” the term will be interpreted to recite “dimethyl carbonate.”
The term “ultrathin coatings” in claims 6, 15, and 20 is a relative term which renders the claim indefinite. The term “ultrathin coatings” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 6 defines an “ultrathin coating” as being greater than or equal to 100 μm to less than or equal to 10 μm, which is indefinite in and of itself. For the purposes of examination, claim 6 will be interpreted to recite “greater than or equal to 10 μm to less than or equal to 100 μm.” Claim 15 defines the range as greater than or equal to 100 nm to less than or equal to10 μm. Claim 20 fails to recite any such a thickness range. The inconsistency makes it unclear as to what range of thicknesses qualify as an “ultrathin coating.” Applicant is advised to amend the claims to recite the proper range of thicknesses considered to be “ultrathin.” 
Claims 8 and 17 recite the terms “lucone” and “zirzone” rendering the claims indefinite. For the purposes of examination, the claims will be interpreted to recite “alucone” as found in paragraphs [0066] and [0086] in place of “lucone.” It is wholly unclear what is meant by “zirzone.” Applicant is advised that the term “lucone” also appears in paragraphs [0014] and [0024].
The term “metal organic framework (MOF) thin films” in claim 20 is a relative term which renders the claim indefinite. The term “metal organic framework (MOF) thin films” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what range of thicknesses are considered to be “thin.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang et al. (US 2018/0309169 A1), hereinafter “Yang,” in view of Lee et al. (US 2020/0152986 A1), hereinafter “Lee.”
Regarding claim 1, Yang teaches an electrochemical cell that cycles lithium ions comprising:
	two or more lithium salts, wherein a first lithium salt is LIFSI and a second lithium salt is lithium perchlorate, in this case the electrolyte system may include one or more lithium salts including LIFSI and lithium perchlorate (¶ [0074]); and
	two or more solvents comprising a first fluorinated cyclic carbonate solvent and a second linear carbonate solvent in a volumetric ratio of the first solvent to the second solvent of 1:4, in this case fluoroethylene carbonate (FEC) and a second solvent is DMC (¶ [0012], [0015], & [0087]) where the volumetric ratio of FEC to DMC is 4:1 (¶ [0087]).
	While Yang states that one or more lithium salts can be included in the electrolyte system and lists LIFSI and lithium perchlorate as suitable salts (¶ [0074]), Yang does not specifically recite an electrolyte that specifically includes these two lithium salts. However, it would have been obvious to one with ordinary skill in the art to have tried an electrolyte comprising LIFSI and lithium perchlorate. M.P.E.P. § 2143 I. E. It would have been reasonable to expect that the combination would yield a functional lithium ion battery electrolyte because of Yang’s inclusion of these two lithium salts in a finite set of suitable alternatives (see ¶ [0074]). Furthermore, Yang explicitly states that one or more of the salts may be used in combination (¶ [0074]). Therefore, it would have been obvious to have tried both LIFISI and lithium perchlorate in the liquid electrolyte.
	Yang is silent as to the molarity of the first and second lithium salts. However, Lee teaches making the molarity of an electrolyte comprising the same lithium salts to be 1 M to 4 M (¶ [0107]-[0108]). One having ordinary skill in the art would have realized that making the total molarity of the lithium salts in the claimed electrolyte to overlap with this range, as is the case here where each lithium salt has a molarity of 0.1 M to 0.9 M for a total of 0.2 M to 1.8 M, would improve ionic conductivity, thereby facilitating improved electrochemical cell operation (¶ [0107]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have made the molarity of each salt to be 0.1 M to 0.9 M in order to facilitate improved electrochemical cell operation.
Regarding claim 2, Yang further teaches that additional lithium salts such as lithium hexafluorophosphate and others (¶ [0074]). Yang is silent as to the molarity of the lithium salts. While Yang states that one or more lithium salts can be included in the electrolyte system and lists additional lithium salts besides LIFSI and lithium perchlorate as suitable salts (¶ [0074]), Yang does not specifically recite an electrolyte that specifically includes a third lithium salts. However, it would have been obvious to one with ordinary skill in the art to have tried an electrolyte comprising LIFSI, lithium perchlorate, and a third lithium salt from the recited list. M.P.E.P. § 2143 I. E. It would have been reasonable to expect that the combination would yield a functional lithium ion battery electrolyte because of Yang’s inclusion of these lithium salts in a finite set of suitable alternatives (see ¶ [0074]). Furthermore, Yang explicitly states that one or more of the salts may be used in combination (¶ [0074]). Therefore, it would have been obvious to have tried both LIFISI and lithium perchlorate in the liquid electrolyte.	Yang does not teach the molarity of the third lithium salt. However, Yang is silent as to the molarity of the first and second lithium salts. However, Lee teaches making the molarity of an electrolyte comprising the same lithium salts to be 1 M to 4 M (¶ [0107]-[0108]). One having ordinary skill in the art would have realized that making the total molarity of the lithium salts in the claimed electrolyte to overlap with this range, as is the case here where each lithium salt has a molarity of 0.1 M to 0.9 M for a total of 0.3 M to 2.7 M, would improve ionic conductivity, thereby facilitating improved electrochemical cell operation (¶ [0107]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have made the molarity of each salt to be 0.1 M to 0.9 M in order to facilitate improved electrochemical cell operation.
Regarding claim 3, Yang further teaches that the third lithium salt may be lithium hexafluorophosphate, lithium tetrachloroaluminate, lithium iodide, lithium bromide, lithium thiocyanate, lithium tetrafluoroborate, lithium tetraphenylborate, and others (¶ [0074]).
Regarding claim 4, Yang further teaches that the fluorinated cyclic carbonate is FEC and the linear carbonate is DMC (¶ [0012], [0015], & [0087]).
Regarding claim 5, Yang further teaches that the electrochemical cell further comprises a separator (¶ [0027] & [0047]; Fig. 1, reference no. 26) that is impregnated with the liquid electrolyte, in this case the separator comprises the electrolyte system (¶ [0027] & [0047]; Fig. 1, reference no. 30), and the separator comprises one or more coatings, in this case a ceramic coating (¶ [0054]).
Regarding claim 6, Yang is silent as to the coating’s thickness. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” M.P.E.P. § 2144.04 IV. A. Here, one with ordinary skill in the art would have realized that making the coating’s thickness to be between 10 μm to 100 μm in order to ensure electrochemical cell operation. Therefore, it would have been obvious to have made the coating of the claimed thickness in order to ensure electrochemical cell operation.
Regarding claim 7, Yang further teaches that the coating is a ceramic coating such as alumina or silica (¶ [0054]).
Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang and Lee as applied to claims 1 and 5, above, and further in view of Xing (US 2019/0027724 A1).
Regarding claim 8, Yang does not teach that the coating is a polymer selected from alucone, zirzone, poly(3,4-ethylenediosythiphene) (PEDOT), metal organic framework (MOF) thin films, and molecular layer deposited (MLD) polymer coatings. However, Xing teaches an electrochemical cell comprising a separator that includes an alucone coating (¶ 0200]). One with ordinary skill in the art would have realized that including such a coating  would provide protection and stabilization to the electrochemical energy storage device (¶ [0096]), thereby facilitating improved electrochemical cell operation. Therefore, it would have been obvious to have included an alucone coating on the separator in order to facilitate improved electrochemical cell operation. 
Regarding claim 9, Yang teaches that the electrochemical cell further comprises a separator (¶ [0027] & [0047]; Fig. 1, reference no. 26), but does not teach the filler. However, Xing teaches an electrochemical cell comprising a separator with fillers (¶ [0094]). One having ordinary skill in the art would have understood that including such fillers would enhance the mechanical chemical, and electrochemical properties of the separator (¶ [0094]), thereby facilitating improved electrochemical cell performance. Therefore, it would have been obvious to have included fillers in the separator in order to facilitate improved electrochemical cell performance.
Regarding claim 10, Yang does not teach the filler. Xing teaches the filler as discussed in the rejection of claim 9, above, and further teaches that the filler is a ceramic selected from alumina, silica, titania, and zirconia (¶ [0095]). One having ordinary skill in the art would have understood that including such fillers would enhance the mechanical chemical, and electrochemical properties of the separator (¶ [0094]), thereby facilitating improved electrochemical cell performance. Therefore, it would have been obvious to have included fillers in the separator in order to facilitate improved electrochemical cell performance.
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang and Lee as applied to claim 1, above, and further in view of Ryu et al. (US 2019/0326579 A1), hereinafter “Ryu.”
Regarding claim 11, Yang is silent as to the molarity of the lithium salts. However, Lee teaches making the molarity of an electrolyte comprising the same lithium salts to be 1 M to 4 M (¶ [0107]-[0108]). One having ordinary skill in the art would have realized that making the total molarity of the lithium salts in the claimed electrolyte to overlap with this range, would improve ionic conductivity, thereby facilitating improved electrochemical cell operation (¶ [0107]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have made the molarity of LIFSI to be 0.6 M or less  in order to contribute to the total lithium salt molarity and facilitate improved electrochemical cell operation.	Yang does not teach the lithium metal negative electrode. However, Ryu teaches an electrochemical cell, in this case a lithium secondary battery (see, e.g. ¶ [0049]), comprising a lithium metal negative electrode (¶ [0137]). Ryu further teaches an electrolyte comprising the same lithium salts as those claimed (¶ [0114]). One having ordinary skill in the art would have realized that substituting Ryu’s lithium metal negative electrode for that of Yang would obtain the predictable result of a functional electrochemical cell. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the lithium metal anode of Ryu for that of Yang to obtain the predictable result of a functional electrochemical cell.
Regarding claim 12, Yang further teaches a solid electrolyte interface (SEI) layer formed on an exposed surface of the electrode (¶ [0024], [0027], & [0069]).
Claims 13-16, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang in view of Lee and Ryu.
Regarding claim 13, Yang teaches an electrochemical cell that cycles lithium ions comprising:
	a positive electrode (¶ [0027] & [0047]; Fig. 1, reference no. 24);
	a negative electrode (¶ [0027] & [0047]; Fig. 1, reference no. 22);
	a separator disposed between the positive and negative electrodes (¶ [0027] & [0047]; Fig. 1, reference no. 26); and
	a liquid electrolyte system that fills voids and pores within the positive electrode, negative electrode, and the separator, in this case the electrolyte system (¶ [0027] & [0047]; Fig. 1, reference no. 30), comprising;
	two or more lithium salts, wherein a first lithium salt is LIFSI and a second lithium salt is lithium perchlorate, in this case the electrolyte system may include one or more lithium salts including LIFSI and lithium perchlorate (¶ [0074]); and
	two or more solvents, wherein a first solvent is FEC and a second solvent is DMC (¶ [0012], [0015], & [0086]).
	While Yang states that one or more lithium salts can be included in the electrolyte system and lists LIFSI and lithium perchlorate as suitable salts (¶ [0074]), Yang does not specifically recite an electrolyte that specifically includes these two lithium salts. However, it would have been obvious to one with ordinary skill in the art to have tried an electrolyte comprising LIFSI and lithium perchlorate. M.P.E.P. § 2143 I. E. It would have been reasonable to expect that the combination would yield a functional lithium ion battery electrolyte because of Yang’s inclusion of these two lithium salts in a finite set of suitable alternatives (see ¶ [0074]). Furthermore, Yang explicitly states that one or more of the salts may be used in combination (¶ [0074]). Therefore, it would have been obvious to have tried both LIFISI and lithium perchlorate in the liquid electrolyte.
	Yang is silent as to the molarity of the first and second lithium salts. However, Lee teaches making the molarity of an electrolyte comprising the same lithium salts to be 1 M to 4 M (¶ [0107]-[0108]). One having ordinary skill in the art would have realized that making the total molarity of the lithium salts in the claimed electrolyte to overlap with this range, as is the case here where each lithium salt has a molarity of 0.1 M to 0.9 M for a total of 0.2 M to 1.8 M, would improve ionic conductivity, thereby facilitating improved electrochemical cell operation (¶ [0107]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have made the molarity of each salt to be 0.1 M to 0.9 M in order to facilitate improved electrochemical cell operation.
	Yang does not teach the lithium metal negative electrode. However, Ryu teaches an electrochemical cell, in this case a lithium secondary battery (see, e.g. ¶ [0049]), comprising a lithium metal negative electrode (¶ [0137]). Ryu further teaches an electrolyte comprising the same lithium salts as those claimed (¶ [0114]). One having ordinary skill in the art would have realized that substituting Ryu’s lithium metal negative electrode for that of Yang would obtain the predictable result of a functional electrochemical cell. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the lithium metal anode of Ryu for that of Yang to obtain the predictable result of a functional electrochemical cell.
Regarding claim 14, Yang further teaches that additional lithium salts such as lithium hexafluorophosphate, lithium tetrachloroaluminate, lithium iodide, lithium bromide, lithium thiocyanate, lithium tetrafluoroborate, lithium tetraphenylborate, and others (¶ [0074]). Yang is silent as to the molarity of the lithium salts. While Yang states that one or more lithium salts can be included in the electrolyte system and lists additional lithium salts besides LIFSI and lithium perchlorate as suitable salts (¶ [0074]), Yang does not specifically recite an electrolyte that specifically includes a third lithium salts. However, it would have been obvious to one with ordinary skill in the art to have tried an electrolyte comprising LIFSI, lithium perchlorate, and a third lithium salt from the recited list. M.P.E.P. § 2143 I. E. It would have been reasonable to expect that the combination would yield a functional lithium ion battery electrolyte because of Yang’s inclusion of these lithium salts in a finite set of suitable alternatives (see ¶ [0074]). Furthermore, Yang explicitly states that one or more of the salts may be used in combination (¶ [0074]). Therefore, it would have been obvious to have tried both LIFISI and lithium perchlorate in the liquid electrolyte.	Yang does not teach the molarity of the third lithium salt. However, Yang is silent as to the molarity of the first and second lithium salts. However, Lee teaches making the molarity of an electrolyte comprising the same lithium salts to be 1 M to 4 M (¶ [0107]-[0108]). One having ordinary skill in the art would have realized that making the total molarity of the lithium salts in the claimed electrolyte to overlap with this range, as is the case here where each lithium salt has a molarity of 0.1 M to 0.9 M for a total of 0.3 M to 2.7 M, would improve ionic conductivity, thereby facilitating improved electrochemical cell operation (¶ [0107]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have made the molarity of each salt to be 0.1 M to 0.9 M in order to facilitate improved electrochemical cell operation.
Regarding claim 15, Yang is silent as to the coating’s thickness. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” M.P.E.P. § 2144.04 IV. A. Here, one with ordinary skill in the art would have realized that making the coating’s thickness to be between 10 nm to 100 μm in order to ensure electrochemical cell operation. Therefore, it would have been obvious to have made the coating of the claimed thickness in order to ensure electrochemical cell operation.
Regarding claim 16, Yang further teaches that the coating is a ceramic coating such as alumina or silica (¶ [0054]).
Regarding claim 19, Yang further teaches a solid electrolyte interface (SEI) layer formed on an exposed surface of the electrode (¶ [0024], [0027], & [0069]).
Regarding claim 20, Yang teaches an electrochemical cell that cycles lithium ions comprising:
	a negative electrode (¶ [0027] & [0047]; Fig. 1, reference no. 22);
	a surface-modified separator (¶ [0027] & [0047]; Fig. 1, reference no. 26) comprising an ultrathin ceramic coating (¶ [0054]);
	a SEI layer disposed between the negative electrode and the surface-modified separator (¶ [0024], [0027], & [0069]); and
	a liquid electrolyte system that fills voids and pores within the positive electrode, negative electrode, and the separator, in this case the electrolyte system (¶ [0027] & [0047]; Fig. 1, reference no. 30);
	two or more lithium salts, wherein a first lithium salt is LIFSI and a second lithium salt is lithium perchlorate, in this case the electrolyte system may include one or more lithium salts including LIFSI and lithium perchlorate (¶ [0074]); and
	two or more solvents, wherein a first solvent is FEC and a second solvent is DMC (¶ [0012], [0015], & [0086]).
	While Yang states that one or more lithium salts can be included in the electrolyte system and lists LIFSI and lithium perchlorate as suitable salts (¶ [0074]), Yang does not specifically recite an electrolyte that specifically includes these two lithium salts. However, it would have been obvious to one with ordinary skill in the art to have tried an electrolyte comprising LIFSI and lithium perchlorate. M.P.E.P. § 2143 I. E. It would have been reasonable to expect that the combination would yield a functional lithium ion battery electrolyte because of Yang’s inclusion of these two lithium salts in a finite set of suitable alternatives (see ¶ [0074]). Furthermore, Yang explicitly states that one or more of the salts may be used in combination (¶ [0074]). Therefore, it would have been obvious to have tried both LIFISI and lithium perchlorate in the liquid electrolyte.
	Yang is silent as to the molarity of the first and second lithium salts. However, Lee teaches making the molarity of an electrolyte comprising the same lithium salts to be 1 M to 4 M (¶ [0107]-[0108]). One having ordinary skill in the art would have realized that making the total molarity of the lithium salts in the claimed electrolyte to overlap with this range, as is the case here where each lithium salt has a molarity of 0.1 M to 0.9 M for a total of 0.2 M to 1.8 M, would improve ionic conductivity, thereby facilitating improved electrochemical cell operation (¶ [0107]). See M.P.E.P. § 2144.05 I. Therefore, it would have been obvious to have made the molarity of each salt to be 0.1 M to 0.9 M in order to facilitate improved electrochemical cell operation.
	Yang does not teach the lithium metal negative electrode. However, Ryu teaches an electrochemical cell, in this case a lithium secondary battery (see, e.g. ¶ [0049]), comprising a lithium metal negative electrode (¶ [0137]). Ryu further teaches an electrolyte comprising the same lithium salts as those claimed (¶ [0114]). One having ordinary skill in the art would have realized that substituting Ryu’s lithium metal negative electrode for that of Yang would obtain the predictable result of a functional electrochemical cell. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the lithium metal anode of Ryu for that of Yang to obtain the predictable result of a functional electrochemical cell.
Claims 17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang, Lee and Ryu as applied to claim 13, above, and further in view of Xing.
Regarding claim 17, Yang does not teach that the coating is a polymer selected from alucone, zirzone, poly(3,4-ethylenediosythiphene) (PEDOT), metal organic framework (MOF) thin films, and molecular layer deposited (MLD) polymer coatings. However, Xing teaches an electrochemical cell comprising a separator that includes an alucone coating (¶ 0200]). One with ordinary skill in the art would have realized that including such a coating  would provide protection and stabilization to the electrochemical energy storage device (¶ [0096]), thereby facilitating improved electrochemical cell operation. Therefore, it would have been obvious to have included an alucone coating on the separator in order to facilitate improved electrochemical cell operation.
Regarding claim 18, Yang does not teach the filler. However, Xing teaches an electrochemical cell comprising a separator with ceramic fillers selected from alumina, silica, titania, and zirconia (¶ [0094]-[0095]). One having ordinary skill in the art would have understood that including such fillers would enhance the mechanical chemical, and electrochemical properties of the separator (¶ [0094]), thereby facilitating improved electrochemical cell performance. Therefore, it would have been obvious to have included ceramic fillers in the separator in order to facilitate improved electrochemical cell performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729